Citation Nr: 0844973	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  03-31 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a lung disability and pneumonia.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for heart 
disease.

3.  Entitlement to an increased rating for psychoneurosis, 
hypochondriasis currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for an appendectomy 
scar currently rated as noncompensably disabling.  

5.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
November 1944

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

The Board notes that the veteran also appealed the issue of 
entitlement to an increased rating for adhesions with bowel 
obstruction status-post incisional hernia repair which was 
rated as 10 percent disabling effective June 1, 2003, after a 
temporary total rating had been assigned.  However, the RO 
subsequently granted an increased rating for adhesions with 
bowel obstruction status-post incisional hernia repair and 
assigned a 50 percent rating effective June 1, 2003.  The 50 
percent rating is the maximum evaluation for the veteran's 
service-connected disability and as such the increased rating 
was a full grant of the benefits sought.  Consequently, the 
issue of an increased rating for adhesions with bowel 
obstruction status-post incisional hernia repair is no longer 
on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993). 




FINDINGS OF FACT

1.  Service connection for pneumonia was denied by a 
September 1997 Board decision; a claim to reopen was filed in 
September 2001.  

2.  The evidence received since the September 1997 Board 
decision, when considered by itself, or in the context of the 
entire record, does not raise a reasonable possibility of 
substantiating the claims of service connection for a lung 
disability and pneumonia.  

3.  Service connection for a heart condition was denied by an 
April 1947 Board decision; a claim to reopen was filed in 
September 2001.  

4.  The evidence received since the April 1947 Board decision 
is new and raises a reasonable possibility of substantiating 
the underlying claim of service connection for heart disease.

5.  The veteran's heart disease was not incurred in or 
aggravated by active military service, nor did it manifest 
within one year of separation from service.   

6.  The veteran's psychoneurosis, hypochondriasis is 
manifested by no greater occupational and social impairment 
than is caused by mild or transient symptoms, with no 
decrease in work efficiency.

7.  The veteran's appendectomy scar does not limit motion or 
result in loss of function; the scar is not tender and does 
not adhere to underlying tissue; there is evidence of 
underlying soft tissue damage but the scar is not manifested 
by skin ulceration or breakdown over the scar.  

8.  Service connection is in effect for an appendectomy scar, 
rated as noncompensably disabling; hypertrophic tonsils, 
rated as noncompensably disabling; psychoneurosis, 
hypochondriasis, rated as 10 percent disabling; and adhesions 
with bowel obstruction, status-post hernia repair, rated as 
10 percent disabling until a temporary total rating was 
assigned for a period of three months effective from March 7, 
2003, to June 1, 2003, at which time a 50 percent rating was 
effectuated June 1, 2003.  The veteran had a combined 20 
percent evaluation effective until March 7, 2003, at which 
time he had a (temporary) combined 100 percent rating under 
38 C.F.R. § 4.30 until June 1, 2003, at which time he had a 
60 percent combined evaluation.  

8.  The veteran is not shown to be unable to secure and 
follow a substantially gainful occupation by reason of his 
service-connected disabilities alone.  


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a lung 
disability and pneumonia has not been received.  38 U.S.C.A. 
§§ 1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for heart 
disease has been received.  38 U.S.C.A. §§ 1110, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The veteran does not have heart disease that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008)

4.  The criteria for a rating in excess of 10 percent for 
psychoneurosis, hypochondriasis have not been met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).

5.  The criteria for a compensable rating for an appendectomy 
scar have not been met.  38 C.F.R. §§ 4.1, 4.7, 4.10, 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2002); 38 
C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 
(2008).

6.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.3, 4.16, 4.18, 4.19, 4.25 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim. These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In reviewing the veteran's claim for a total rating for 
compensation purposes based on individual unemployability, 
the Board observes that the RO issued a VCAA notice to the 
veteran in December 2002 and June 2006 which informed him of 
the evidence needed to support his claim for a total rating 
for compensation purposes based on individual 
unemployability; what actions he needed to undertake; and how 
the VA would assist him in developing his claim.  

With regard to the new and material evidence claims on 
appeal, Kent v. Nicholson, 20 Vet. App. 1 (2006), established 
new requirements regarding the VCAA notice and reopening 
claims.  The Court held that the VCAA notice must include the 
bases for the denial in the prior decision and VA must 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Id.  Therefore, the 
question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis on which 
the prior claim was denied.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996) (holding evidence is material if it is 
relevant to and probative of an issue that was a specified 
basis for the last final disallowance). 

In this case, the RO inferred statements from the veteran's 
custodian received in September 2001 as claims to reopen 
previously denied claims of service connection for a lung 
disability and pneumonia and heart disease.  The RO wrote to 
the veteran in December 2002 and informed him that his claims 
had been previously denied and in order to reopen the claims 
he must submit new and material evidence.  The RO indicated 
that new evidence is evidence submitted to VA for the first 
time and material evidence must relate specifically to the 
issue raised.  In an October 2003 Statement of the Case 
(SOC), the RO informed the veteran that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers and material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  He was also informed that new and 
material evidence can be neither cumulative or redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  Finally, 
he was informed of the elements necessary to establish 
service connection in a June 2006 letter.

Although the notice did not identify the specific basis of 
the prior denials, the record reflects that the RO explained 
the basis of the denials in the rating decision on appeal.  
Having reviewed the text of this decision, and the notice 
discussed above, the Board finds that a reasonable person 
would have understood basis of the denials, including the 
fact that his lung disability, pneumonia, and heart disease 
were found to have not been incurred in or aggravated by his 
military service.  For this reason, the Board finds that any 
deficiency in the actual notice letters was not prejudicial.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

Therefore, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Additionally, the 
veteran was told of the criteria used to award disability 
ratings and the criteria for assigning an effective date by 
way of letters dated in June 2006 and February 2008.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

With regard to the lung disability and pneumonia claims, 
given that new and material evidence has not been received to 
reopen the claim of entitlement to service connection for a 
lung disability and pneumonia, the Board finds that VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R § 3.159(c)-(e) (2008).  The 
Board notes that the RO has obtained service treatment 
records (STRs), private and VA treatment reports, and lay 
statements.  The veteran has not alleged that there is any 
outstanding evidence that would support his contention that 
service connection for a lung disability and pneumonia should 
be granted.

With regard to heart disease, the Board finds that VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R § 3.159(c)-(e) (2008).  The 
Board notes that the RO has obtained the veteran's STRs, 
private and VA treatment records, and lay statements in 
developing the veteran's claim.  The veteran has not 
identified any outstanding evidence that could be obtained in 
the development of his claim.

The Board finds that every effort has been made to seek out 
evidence helpful to the vetera.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  

The Board has considered the case of McLendon v. Nicholson, 
20 Vet. App. 79 (2006), held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

The Board concludes an examination is not needed in this case 
for heart disease because the only evidence indicating the 
veteran "suffered an event, injury or disease in service" 
is his own lay statements.  Such evidence is insufficient to 
trigger VA's duty to provide an examination.  The Court has 
held, in circumstances similar to this, where the supporting 
evidence of record consists only of a lay statement, that VA 
is not obligated, pursuant to 5103A(d), to provide an 
appellant with a medical nexus opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with § 
5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge. 
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination.  However, unlike the tinnitus 
at issue in Charles, heart disease is not the sort of 
disability that lends itself to lay observation.  Thus, his 
lay testimony cannot establish an association to service.

Therefore, the Board finds that the VA has complied with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e) (2008).

With regard to the increased rating claims on appeal, the 
Board has considered the recent case of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), wherein the Court held that, 
for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Board 
finds that any defects with regard to the Vazquez-Flores test 
are non-prejudicial.  The veteran was told of the criteria 
used to award disability ratings by way of letters dated in 
June 2006 and February 2008.  The veteran was also notified 
of the specific rating criteria at issue in the SOC dated in 
January 2008 and with regard to the appendectomy scar, in a 
letter dated in May 2008.  While there was not a specific 
preadjudicative notice letter provided, no useful purpose 
would be served in remanding this matter for yet more 
development.  The veteran was also questioned about his 
employment and daily life during the course of the VA 
examinations.  The Board finds that the notice given, the 
questions directly asked, and the responses provided by the 
veteran show that he knew that the evidence needed to show 
that his disabilities had worsened and what impact that had 
on his employment and daily life.   Consequently, any failure 
to provide him with a single notice letter addressing each of 
the elements in Vazquez-Flores is not prejudicial.  Sanders, 
supra.  

The record also indicates that the veteran is receiving 
Social Security disability benefits; however, the duty to 
obtain records only applies to records that are "relevant" 
to the claim.  See 38 U.S.C.A. § 5103A(b)(1); see also Counts 
v. Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal 
Rule of Evidence 401 defining "relevant evidence" as 
"evidence having any tendency to make the existence of any 
fact that is of consequence to the determination of the 
action more probable or less probable than it would be 
without the evidence.").  The veteran has specifically 
indicated in a May 2008 statement that his Social Security 
records do not pertain to the claims on appeal.  There is no 
indication, then, that the records would be relevant to these 
claims.  Remanding the case to obtain such records would 
serve no useful purpose.   

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to the issues on appeal has been 
obtained and associated with the claims folder.  In 
particular, the Board notes that the RO has obtained the 
veteran's STRs, and private and VA treatment records.  The RO 
also arranged for him to undergo several VA examinations.  In 
short, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claims.  38 U.S.C.A. §§ 
5103 and 5103A.

II.  New and Material Evidence

A.  Lung Disability and Pneumonia

The veteran originally filed a claim of entitlement to 
service connection for bronchitis/bronchial asthma in July 
1945.  The claim was apparently initially denied in an August 
1946 decision.  The veteran appealed the denial of service 
connection for bronchial asthma, and the claim (listed as a 
bronchial condition, bronchiectasis, and pulmonary 
tuberculosis) was denied by the Board in April 1947.  The 
veteran subsequently filed claims of entitlement to service 
connection for bronchitis, bronchial trouble/bronchiectasis, 
and bronchial asthma which were denied, respectively, in 
March 1961 in a confirmed rating decision, in December 1961 
in a confirmed rating decision, and in February 1962 at which 
time the RO determined that new and material evidence had not 
been received to reopen a claim of entitlement to service 
connection for bronchial asthma.  The veteran filed a claim 
of entitlement to service connection for pneumonia in July 
1974.  The claim was denied in an August 1974 rating 
decision.  Notice of the denial was provided at that time.  
The veteran subsequently filed a claim of service connection 
for pneumonia based on hospitalization records submitted in 
April 1995.  The claim was denied in a May 1995 rating 
decision because new and material evidence has not been 
received.  Notice of denial and appellate rights was provided 
at that time.  The veteran appealed the denial of service 
connection for pneumonia and the claim was denied by the 
Board in September 1997.  See 38 C.F.R. §§ 20.302, 20.1100 
(2008).  (The Board denied the claim because new and material 
evidence had not been submitted.)  As a result, a claim of 
service connection for a lung disability and pneumonia may 
now be considered on the merits only if new and material 
evidence has been received since the time of this last final 
adjudication, in this case September 1997.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans, supra.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett, supra.  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Barnett at 1384; see also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) (2008), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As already noted, a claim of entitlement to service 
connection for pneumonia was last denied in a September 1997 
Board decision.  The evidence of record at the time of the 
September 1997 rating decision consisted of the veteran's 
STRs; VA examination reports dated in October 1946, November 
1946, May 1960, March 1974, March 1990, July 1990, November 
1990, July 1992, August 1992, March 1994, April 1994, and 
January 1997; VA treatment records dated from May 1951 to May 
1996; medical statements from E. McGhee, M.D., dated in 
December 1945 and September 1946; a medical statement from B. 
Barker, M.D., dated in March 1960; a medical statement from 
H. Shufflebarger, M.D., dated in January 1973 (received in 
January 1974); private treatment reports from Tri-State 
Pulmonary Associates, Inc., dated in August 1996; and private 
treatment reports from The King's Daughters' Medical Center 
dated from January 1996 to July 1996, and lay statements from 
the veteran and various other individuals.   

The veteran's STRs reveal that the veteran was treated for 
chronic bronchiectasis in service.  His discharge examination 
revealed that he was discharged with a diagnosis of 
bronchitis which was noted to have existed prior to service 
and which was not aggravated by military service.  The 
examiner also indicated that bronchitis was not found on 
physical examination and the claim was on a 'neurotic basis.'

The November 1946 VA examination report revealed a diagnosis 
of bronchitis, smothering, and shortness of breath.   

The August 1992 VA examination report revealed a diagnosis of 
chronic obstructive pulmonary disease (COPD).  

None of the other VA examination reports contained relevant 
information related to the veteran's claimed lung disability 
or pneumonia.

The VA treatment reports document diagnoses of bronchitis, 
COPD, bronchiectasis, recurrent pneumonia, slightly 
emphysematous lungs, right lobe pneumitis, right lower lobe 
infiltrates, and atelectasis of the left lower lobe.

The December 1945 statement from Dr. McGhee revealed a 
diagnosis of acute bronchitis and the September 1946 
statement from Dr. McGhee included a diagnosis of bilateral 
pulmonary tuberculosis.  

The statement from Dr. Shufflebarger is unrelated to the 
veteran's lung disabilities.  

The records from Tri-State Pulmonary Associates, Inc., 
revealed diagnoses of COPD with co-existent restrictive 
disease and recurrent pneumonias.  

The records from The King's Daughters' Medical Center 
revealed diagnoses of pneumitis, COPD (and exacerbations of 
COPD), and chronic and acute bronchitis.  

The lay statements indicate that the veteran suffered from 
pneumonia and bronchitis in service.  

As noted, the Board denied the veteran's claim of service 
connection for pneumonia in September 1997.  The Board 
determined that new and material evidence had not been 
submitted because, while the evidence indicated that the 
veteran suffered from COPD and other respiratory ailments 
(including pneumonia, bronchitis, and bronchiectasis), none 
of the evidence provided a link between the veteran's 
respiratory disabilities and his active military service.  

The evidence received since the September 1997 Board decision 
consists of a VA examination report dated in December 2002 
and two VA examination reports dated in October 2006 (a 
psychiatric examination report and a report related to the 
nose, larynx, sinus, and pharynx); VA outpatient treatment 
reports dated from February 1997 to March 2008; and lay 
statements from the veteran and his custodian.  

The December 2002 VA examination report is new in that it was 
not of record before; however, it is not material.  The 
December 2002 VA examination report included a diagnosis of 
COPD which the examiner attributed to the veteran's fifty 
plus year cigarette smoking and several years of pipe 
smoking.  The examiner also indicated that COPD was unrelated 
to the in-service episode of pneumonia that was reported by 
the veteran.  The Board recognizes that the examiner at one 
point used the term "service related pneumonia."  However, 
it is clear from a reading of the text of this report that 
the examiner was referring to the reported in-service episode 
of pneumonia, and was not suggesting the presence of any 
current lung disability that is related to that pneumonia.

The October 2006 VA psychiatric examination is new in that it 
was not of record before; however, it is not material.  The 
examination report documents a diagnosis of COPD.  However, 
the diagnosis was not linked to the veteran's military 
service.  

The October 2006 VA examination pertaining to the nose, 
larynx, sinus, and pharynx is new in that it was not of 
record before; however, it is not material.  The examination 
report indicated that the veteran suffered from serious lung 
diseases.  However, the diagnoses was not linked to the 
veteran's military service.  

The VA treatment reports are also new in that they were not 
of record before; however, they are not material.  The 
records reveal diagnoses of COPD, emphysema, pneumonia, 
bronchitis, bronchiectasis, pneumitis, left lower lobe 
infiltrates, and left basilar atelectasis, but do not link 
any of these current diagnoses to service.

The lay statements are new in that they were not of record 
before; however, they are not material.  The lay statements 
from the veteran and his custodian indicate that the veteran 
was treated for pneumonia and bronchitis in service and that 
his lung problems began in service.  The Board notes that the 
statements are essentially duplicative of statements already 
associated with the record at the time of the last final 
decision.  

In summary, the evidence submitted since the September 1997 
rating decision is duplicative and falls short of raising a 
reasonable possibility of substantiating the claim.  To 
substantiate a claim of service connection, there must be a 
currently diagnosed disability and some nexus between the 
current disability and military service.  Without some new 
evidence tending to prove a nexus between his current 
disabilities and service, the claim cannot be reopened.  
Thus, in the absence of new and material evidence in this 
case, the veteran's claim is not reopened.

B.  New and Material Evidence - Heart Disease

The veteran originally filed a claim of entitlement to 
service connection for a heart condition in July 1945.  The 
claim was apparently initially denied in an August 1946 
decision.  The veteran appealed the denial of service 
connection for a heart condition and the claim was denied by 
the Board in April 1947.  See 38 C.F.R. §§ 20.302, 20.1100 
(2008).  As a result, a claim of service connection for heart 
disease may now be considered on the merits only if new and 
material evidence has been received since the time of this 
last final adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008); Manio, Evans, supra.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Jackson, Barnett, supra.  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Barnett at 1384; Butler, supra.

Under 38 C.F.R. § 3.156(a) (2008), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus, 
supra.  

As already noted, a claim of entitlement to service 
connection for a heart condition was last denied in an April 
1947 Board decision.  The evidence of record at the time of 
the April 1947 rating decision consisted of the veteran's 
STRs; VA examination reports dated in October 1946 and 
November 1946, and medical statements from E. McGhee, M.D., 
dated in December 1945 and September 1946.  

The STRs did not contain any complaints, findings, or 
treatment for any heart disability.  Examination of the 
veteran's heart conducted in January 1944 revealed no 
abnormalities and an examination of the veteran's heart 
conducted in May 1944 revealed no enlargement and the heart 
was of regular rate and rhythm with no murmurs.  The 
veteran's November 1944 separation examination revealed a 
normal cardiovascular evaluation and chest x-rays revealed no 
significant abnormality.  

The October 1946 VA examination report revealed that the 
veteran's cardiovascular system was normal.  

The November 1946 VA examination report revealed that the 
veteran's heart was normal as to shape and size.  There was 
no increase in cardiac dullness.  The heart sounds were of 
regular rate and rhythm.  No murmurs, friction, or rubs were 
heard.  There was no arteriosclerosis.  The blood vessels 
were elastic and compressible and the veteran's pulse was 
regular and full.  The examiner concluded that there was no 
significant chest or cardiovascular pathology found.  

The statements from Dr. McGhee indicate that that veteran was 
diagnosed with organic heart disease/mitral insufficiency in 
December 1945.  

The Board denied the veteran's claim in April 1947 because 
the veteran's STRs revealed no evidence of any cardiovascular 
pathology and no heart disease was found on discharge and 
there was no evidence that the veteran had an organic heart 
disease manifested to a compensable degree within one year of 
his separation from service.  

The veteran submitted an application to reopen his claim of 
entitlement to service connection for heart disease in 
September 2001.  

Evidence received since the April 1947 Board decision 
consists of VA examination reports dated in May 1960, March 
1974, March 1990, July 1990, November 1990, July 1992, August 
1992, March 1994, April 1994, January 1997; December 2002, 
and October 2006; VA treatment records dated from May 1951 to 
March 2008; a medical statement from B. Barker, M.D., dated 
in March 1960; a medical statement from H. Shufflebarger, 
M.D., dated in January 1973 (received in January 1974); 
private treatment reports from Tri-State Pulmonary 
Associates, Inc., dated in August 1996; and private treatment 
reports from The King's Daughters' Medical Center dated from 
January 1996 to July 1996, and lay statements from the 
veteran and various other individuals.   

Because the evidence received since April 1947 was not 
previously of record, and because it addresses specifically 
the issue before the Board, the Board finds that the newly 
received evidence constitutes new and material evidence 
within the meaning of 38 C.F.R. § 3.156.  As noted, the Board 
determined in 1947 that the evidence did not establish the 
presence of a current form of heart disease.  Since the prior 
denial, the veteran has submitted evidence of treatment for 
coronary artery disease (CAD) and congestive heart failure.  
Consequently, the Board concludes that this new information 
is material to the question before the Board.  This claim is 
reopened.  

C.  Merits of the Claim - Heart Disease

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).  In addition, certain chronic 
diseases, including arteriosclerosis and organic heart 
disease, may be presumed to have been incurred during service 
if the disorder becomes manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court lay 
observation is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
disability to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including cardiovascular-renal disease, to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309. 

The Board will focus on the evidence which pertains to the 
veteran's claim for heart disease.  

The October 1946 VA examination report revealed that the 
veteran's cardiovascular system was normal.  

The November 1946 VA examination report revealed no 
arteriosclerosis no significant chest or cardiovascular 
pathology found.  

The statements from Dr. McGhee indicate that that veteran was 
diagnosed with organic heart disease/mitral insufficiency in 
December 1945.  Dr. McGhee did not link the diagnoses to the 
veteran's military service and the statements did not include 
any record of the examination.  

Private treatment reports from Tri-State Pulmonary 
Associates, Inc., dated in August 1996 reveal a diagnosis of 
congestive heart failure.  The diagnosis was not linked to 
the veteran's military service.  

Private treatment reports from The King's Daughters' Medical 
Center documents a diagnosis of a history of heart failure in 
February 1996.  The diagnosis was not linked to the veteran's 
military service.  

The VA outpatient treatment reports document a diagnosis of 
coronary artery disease status post myocardial infarction in 
November 1992.  The myocardial infarction was reported to 
have occurred in 1970.  The veteran was also diagnosed with 
CAD in September 1995, December 1995, May 1996, March 1997, 
and April 1997 at which time he was also diagnosed with 
angina.  In June 1996 the veteran was assessed with 
atherosclerotic CAD with congestive heart failure.  In May 
1997 he was again diagnosed with CAD, he was reported to be 
positive for heart disease, and he was noted to have had a 
myocardial infarction the year prior.  In November 1997 the 
veteran was noted to have congestive heart failure and a past 
medical history of CAD.  In December 1997 and November 2000 
he was again assessed with CAD.  In November 2000 the veteran 
underwent a coronary artery bypass graft surgery for CAD.  He 
was assessed with CAD in August 2001 and October 2001.  Chest 
x-rays obtained in November 2001 revealed a diagnosis of 
cardiomegaly.  In December 2001 x-rays revealed no acute 
cardiopulmonary abnormality.  In May 2002 x-rays revealed 
that the veteran's heart was normal in size.  He was again 
assessed with CAD in November 2002.  In March 2003 the 
veteran was diagnosed with congestive heart failure and CAD.  
He was again diagnosed with CAD in May 2003, March 2004, 
April 2004, September 2005, and October 2006.  In September 
2006 he had a discharge diagnosis of carotid atherosclerosis 
and CAD.  Chest x-rays obtained in April 2007 revealed 
borderline cardiomegaly.  He was diagnosed with unstable 
angina and paroxysmal atrial fibrillation in October 2007.  
None of the veteran's cardiac diagnoses were linked to the 
veteran's military service. 

The veteran was afforded a VA examination in December 2002.  
The veteran was noted to have a history of atherosclerotic 
heart disease and CAD.  He was also reported to have 
undergone a coronary artery bypass grafting.  Cardiovascular 
examination revealed that the veteran's heart had a regular 
rate and rhythm with no murmurs or arrthymias auscultated.  
He was noted to have shortness of breath, congestive heart 
failure and CAD.  The veteran did not report any cardiac 
complaints during service and the examiner did not relate any 
of the veteran's current cardiac symptomatology to the 
veteran's military service.  

The veteran's custodian indicated that she believed that the 
veteran had two heart attacks due to his lung problems and 
pneumonia which she related to service.  She said the 
veteran's lung problems worked his heart to the point that he 
had heart attacks.  

As noted above, the veteran's STRs revealed no treatment, 
complaints, or diagnosis of any cardiac disability in 
service.  The veteran's November 1944 separation examination 
revealed a normal cardiovascular examination.  While Dr. 
McGhee indicated that he had examined the veteran in December 
1945 and diagnosed him with organic heart disease and mitral 
insufficiency, when examined by VA in November 1946 there was 
no evidence of arteriosclerosis and the examiner concluded 
that there was no significant chest or cardiovascular 
pathology found.  There is no further evidence of any 
treatment for any heart disease until 1992, at which time the 
veteran was diagnosed with CAD.  He was noted to have had a 
myocardial infarction in 1970.  Neither the December 2002 VA 
examiner nor any of the veteran's treating physicians at VA 
or his private physicians provided any opinions linking any 
current heart disease to the veteran's period of service.  
The absence of any medical opinion based on the evidence of 
record establishing a nexus between the veteran's heart 
disease and his military service is telling.  Accordingly, 
the Board must conclude that the preponderance of the 
evidence is against the veteran's claim, and the claim must 
be denied.  The benefit-of-the-doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2008).

The Board notes that the veteran's custodian has alleged that 
he had several heart attacks due to his lung disabilities 
which she believes were incurred in service.  However, as 
noted above, a lung disability was not found to have been 
incurred in service.  Furthermore, while the veteran and his 
custodian are capable of providing information regarding the 
veteran's symptoms, as a layperson, the veteran and his 
custodian are not qualified to offer medical diagnosis or 
medical opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

III.  Increased Rating

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  However, staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).

It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  Pyramiding, the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.

A.  Psychoneurosis, Hypochondriasis

The veteran claims that his service-connected psychoneurosis, 
hypochondriasis warrants a higher evaluation.  

The pertinent evidence pertaining to the veteran's claim 
includes a December 2002 VA examination report, an October 
2006 VA psychiatric examination report and VA treatment 
reports dated from March 2000 to March 2008.  

The December 2002 VA examination report revealed that the 
veteran displayed no abnormal behaviors.  His comprehension 
and coherence of response were good.  The examiner said the 
veteran showed some signs of tension about social functioning 
in that he was no longer able to go to church or to Mason's 
meetings due to his significant problems with his 
disabilities (including COPD, osteoarthritis, CAD, diabetes 
mellitus, and hypertension).  He said the veteran was capable 
of managing his benefits.  He said the veteran was 
unemployable due to his nonservice-connected CAD and COPD.

The October 2006 VA psychiatric examination report indicated 
that the veteran had not undergone any outpatient treatment 
or hospitalizations for his psychiatric disorder.  
Examination of the veteran revealed that he was clean and 
appropriately dressed.  His psychomotor activity was 
unremarkable and his speech was spontaneous.  His attitude 
was cooperative and relaxed and his affect was appropriate.  
His mood was good but he was unable to do serial sevens or 
spell a word forward and backward.  He was oriented to 
person, place and time.  His thought process and thought 
content was unremarkable.  He had no delusions.  The examiner 
said the veteran had sleep impairment because he had to wake 
up during the night to use the bathroom.  He did not have any 
hallucinations and he did not display any inappropriate 
behavior.  He interpreted proverbs appropriately.  He did not 
have any obsessive or ritualistic behavior, panic attacks, or 
homicidal or suicidal thoughts.  His impulse control was 
reported to be good and he did not have any episodes of 
violence.  He was able to maintain minimum personal hygiene 
and he had no problems with his activities of daily living.  
His remote and immediate memory was noted to be normal and 
his recent memory was mildly impaired.  

The examiner noted an Axi I diagnosis of age-related 
cognitive decline, and assigned a global assessment of 
functioning (GAF) score of 80.  The examiner indicated that 
the veteran was well-satisfied with his life and he denied 
any depressive or anxiety symptoms.  The examiner said the 
veteran reported that he had a full life and had a good 
lifestyle with plenty of friends.  The veteran indicated that 
he does not worry about anything other than financial issues 
as he needs more money to meet his expenses.  The examiner 
indicated that the veteran did not have any active 
psychiatric symptoms at the time of the examination.  The 
examiner concluded that the veteran's mental disorder 
symptoms were not severe enough to interfere with occupation 
and social functioning.  

The VA outpatient treatment reports are unrelated to any 
treatment for the veteran's service-connected psychoneurosis, 
hypochondriasis.  Depression screens performed on several 
occasions were reported to be negative.  His past medical 
history included a history of anxiety disorder.  

The Board notes that the 10 percent disability rating 
assigned for the veteran's service-connected psychoneurosis, 
hypochondriasis at issue is a protected rating as the rating 
has been in effect for more than 20 years.  In this regard, 
any disability which has been continuously rated at or above 
any evaluation of disability for 20 or more years for VA 
compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  38 C.F.R. § 
3.951(b) (2008).

The veteran's psychoneurosis, hypchondriasis has been rated 
under Diagnostic Code (DC) 9425.  The criteria of DC 9425 for 
each level of disability from 10 percent to 100 percent are 
as follows:

100 percent - Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50 percent - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long- term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30 percent - Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 

10 percent - Occupational and social impairment due to mild 
or transient symptoms that decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV), p. 32).  A GAF score of 71-80 
GAF reflects that if symptoms are present, they are transient 
and expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument) and result in 
no more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  

Taking into account all the evidence of record in this case, 
the Board finds that the assigned GAF score of 80 at the 
October 2006 VA examination is supportable by the facts.  The 
evidence reflects that the veteran exhibited no active 
psychiatric symptoms at the time of the examination.  The 
examiner concluded that the veteran's mental disorder 
symptoms were not severe enough to interfere with occupation 
and social functioning.  While the 2002 VA examiner indicated 
that the he showed some signs of tension about social 
functioning in that he was no longer able to go to church or 
to Mason's meetings due to his significant problems with his 
disabilities, it appears that the veteran's physical problems 
were responsible for his decline in social functioning.  At 
the time of the 2006 examination the veteran indicated that 
he was well-satisfied with his life and he denied any 
depressive or anxiety symptoms.  The veteran also reported 
that he had a full life and had a good lifestyle with plenty 
of friends.  As noted, a GAF score of 80 reflects that if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors and result in no more 
than slight impairment in social, occupational, or school 
functioning.  The veteran's symptoms were not of the type 
that are typical of the criteria for a 30 percent rating.  In 
fact, as noted, it appears that the veteran did not even meet 
the criteria for the currently assigned 10 percent disability 
rating as he was reported to exhibit no psychiatric symptoms 
at the time of the 2006 VA examination.  The veteran was 
noted to be unemployable due to nonservice-connected 
disabilities.  In sum, the veteran's symptoms are more akin 
to those characteristic of a rating of 10 percent, not 30 
percent.  

While the Board has considered the veteran's lay assertion 
that his service-connected psychoneurosis, hypochondriasis 
has worsened, the Board places more probative weight on the 
relevant clinical findings provided by competent health care 
specialists, and those findings do not show evidence of even 
mild symptomatology to warrant the currently assigned 10 
percent rating.  As noted, when examined by VA in 2002 the 
examiner appears to have attributed the veteran's decline in 
social functioning to his physical ailments and the 2006 
examiner indicated that the veteran did not have any active 
psychiatric symptoms at the time of the examination.  
Consequently, the Board finds that the preponderance of the 
evidence is against granting an increased rating for the 
psychoneurosis, hypochondriasis.  

B.  Appendectomy Scar

The veteran claims that his service-connected appendectomy 
scar warrants a compensable evaluation.  

The relevant evidence pertaining to the veteran's claim 
includes a December 2002 VA examination report, an October 
2006 VA examination report and VA treatment reports dated 
from March 2000 to March 2008.  

The December 2002 VA examination report included an 
examination of the veteran's skin.  His appendectomy scar was 
noted to be approximately 8-centimeters (cm) in length.  It 
was mildly atrophic.  It was nontender and nonadherent.  The 
examiner indicated that the appendectomy scar had no effect 
on the veteran's activities of daily living or employability.  

The October 2006 VA examination report indicated that the 
veteran's appendectomy scar was located on his right lower 
quadrant.  The scar was reported to be 1/10 of an inch wide 
and 4-1/2 inches long.  There was no tenderness to palpation 
and no adherence to underlying tissue.  There was also no 
evidence of limitation of motion or loss of function.  The 
examiner said there was underlying soft tissue damage but no 
skin ulceration or breakdown over the scar.  The examiner 
diagnosed the veteran with an appendectomy scar.  

The VA treatment reports do not document any complaints, 
findings or treatment related to the veteran's service-
connected appendectomy scar.   

The Board notes that substantive changes were made to the 
schedular criteria for evaluating disabilities involving the 
skin by regulatory amendment effective August 30, 2002.  See 
67 Fed. Reg. 49,590-49,599 (2002).  Because this change took 
effect during the pendency of the veteran's appeal, both the 
former and the revised criteria will be considered in 
evaluating the veteran's service-connected appendectomy scar.  
(The RO issued an SOC in January 2008 that addressed both the 
old and the new regulations.)  

Additionally, effective October 23, 2008, VA again amended 
the Schedule for Rating Disabilities by revising that portion 
of the Schedule that addresses the Skin.  Specifically, these 
amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-
7805.  However, these amendments apply to applications for 
benefits received by VA on or after October 23, 2008.  As the 
veteran's claim was already pending as of that date, these 
new regulations do not apply.  The Board recognizes that 
these regulations appear to provide for consideration of the 
new regulations upon request by the veteran.  However, in 
this case, no such request has been made.  Furthermore, the 
Board notes that, even in the event such requests are made, 
the regulations specifically prohibit application of these 
regulations prior to October 23, 2008.

The veteran's appendectomy scar has been rated as 
noncompensably disabling under DC 7805.  38 C.F.R. § 4.118 
(2002).  Under the criteria in effect prior to 
August 30, 2002, scars were rated on the limitation of 
function of the part affected.  

Under the revised criteria in effect prior to October 23, 
2008, scars may still be evaluated on the limitation of 
function of the part affected.  38 C.F.R. § 4.118 (2008).  

There is no evidence of record that the veteran has 
limitation of function associated with his scar.  Neither VA 
examiner reported any limitation of function.  The 2002 
examiner said the scar had no effect on the veteran's 
activities of daily living and the 2006 examiner indicated 
that the scar did not limit motion or result in loss of 
function.  

Under the regulations in effect prior to August 30, 2002, DC 
7801 provided for a 10 percent rating for scars due to third 
degree burns involving an area of 6 square inches or 38.7 
square centimeters (sq. cm.).  Similarly, a 10 percent rating 
is for application under DC 7802 for second-degree burns 
where the scar measures one square foot (0.1 sq. meter).  38 
C.F.R. § 4.118 (2002).  These provisions are inapplicable 
because the veteran's scar was not due to burns.  

A 10 percent rating was also warranted under the old criteria 
where the scar is superficial, poorly nourished, with 
repeated ulceration under DC 7803.  A 10 percent rating under 
DC 7804 required evidence of a scar that is superficial, 
tender and painful on objective demonstration.  38 C.F.R. § 
4.118 (2002).  Neither of these provisions are applicable 
because the objective medical evidence of record does not 
show the veteran's service-connected scar to be poorly 
nourished with repeated ulceration or that it is tender and 
painful on objective demonstration.  Thus, a higher rating is 
not in order under the regulations in effect prior to August 
30, 2002.

Under the regulations in effect prior to October 23, 2008, a 
10 percent rating is for consideration for scars other than 
of the head, face, or neck that are deep or that cause 
limited motion and that involve an area of 6 sq. in. or 39 
sq. cm. under DC 7801.  A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118 (2008).  
The criteria for in effect prior to October 23, 2008, for DC 
7802 provide for a 10 percent rating where there is evidence 
that a scar anywhere other than the head, face, or neck, is 
superficial and does not cause limited motion, but takes up 
an area of 144 sq. in. (929 sq. cm.) or greater.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118 (2008).  As previously 
indicated, the 2002 examiner indicated that the scar was 
nontender and nonadherent.  The 2006 examiner reported that 
there was underlying soft tissue damage.  In either case, the 
scar does not take up an area that would allow for the 
assignment of a compensable rating under DCs 7801 or 7802. 

Additionally, the Board has considered the regulations in 
effect prior to October 23, 2008, pertaining to DC 7803, 
which provides for a 10 percent rating where there is 
evidence of a superficial and unstable scar.  38 C.F.R. § 
4.118 (2008).  An unstable scar is one where, for any reason 
there is frequent loss of covering of the skin over the scar.  
Note 1.  A superficial scar is one not associated with 
underlying soft tissue damage.  Note 2.  According to the 
veteran's VA examination dated in December 2006, the examiner 
indicated that there was no skin ulceration or breakdown over 
the scar to allow for the assignment of a compensable rating 
under DC 7803.

Finally, the regulations in effect prior to October 23, 2008, 
pertaining to DC 7804 provide for a 10 percent rating where 
there is evidence of a superficial scar that is painful on 
examination.  38 C.F.R. § 4.118 (2008).  As previously noted, 
the December 2006 VA examiner indicated that there was no 
tenderness to palpation of the scar to allow for a 
compensable rating under DC 7804.

In sum, a compensable rating for the veteran's service-
connected appendectomy scar is not warranted under any of the 
criteria in effect during the pendency of this appeal.  



C.  Extraschedular Considerations

Additionally, the Board finds that there is no showing that 
the veteran's service-connected psychoneurosis, 
hypochondriasis and appendectomy scar have reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of higher evaluations on an extra-schedular 
basis.  In this regard, the Board notes that these 
disabilities have not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  The Board has considered the 
statements by the veteran and his custodian attributing his 
current unemployment to his service-connected disabilities.  
However, as will be discussed in greater detail below, the 
greater weight of the medical evidence establishes that the 
veteran is unable to work due to nonservice-connected 
conditions.  Furthermore, the veteran's service connected 
psychoneurosis and appendectomy scar are not otherwise shown 
to result in even marked interference with employment.  For 
this reason, and because the symptoms and manifestations of 
his service-connected psychoneurosis, hypochondriasis and 
appendectomy scar appear to be precisely those contemplate by 
the applicable rating criteria, the Board finds that referral 
for extraschedular consideration is not shown to be 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

IV.  TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  Under the applicable 
regulations, benefits based on individual unemployability are 
granted only when it is established that the service- 
connected disabilities are so severe, standing alone, as to 
prevent the retaining of gainful employment.  Under 38 C.F.R. 
§ 4.16, if there is only one such disability, it must be 
rated at least 60 percent disabling to qualify for benefits 
based on individual unemployability.  If there are two or 
more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2008).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §4.16(b) (2008).  The Board does not have the 
authority to assign an extraschedular total disability rating 
for compensation purposes based on individual unemployability 
in the first instance.  Bowling v. Principi, 15 Vet. App. 1 
(2001).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his age or to any impairment 
caused by nonservice-connected disabilities.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993); 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2008).

As noted above, service connection is in effect for an 
appendectomy scar, rated as noncompensably disabling; 
hypertrophic tonsils, rated as noncompensably disabling; 
psychoneurosis, hypochondriasis, rated as 10 percent 
disabling; and adhesions with bowel obstruction, status-post 
hernia repair, rated as 10 percent disabling until a 
temporary total rating was assigned for a period of three 
months effective from March 7, 2003, to June 1, 2003, at 
which time a 50 percent rating was effectuated June 1, 2003.  
The veteran had a combined 20 percent evaluation effective 
until March 7, 2003, and a 60 percent combined evaluation 
since June 1, 2003.  Consequently, the veteran does not met 
the schedular criteria for a total rating for compensation 
purposes based on individual unemployability under the 
provisions of 38 C.F.R. § 4.16 (2008).  

As the veteran does not meet the schedular criteria for a 
total rating for compensation purposes based on individual 
unemployability, the Board has considered referral of the 
veteran's claim to the VA Director, Compensation and Pension 
Service, for extraschedular consideration under the 
provisions of 38 C.F.R. § 4.16(b) (2008).  However, the 
probative documentation of record does not establish that 
such a referral is in order. 

The veteran was afforded a VA examination in December 2002.  
The examiner indicated that the veteran's service-connected 
appendectomy scar had no effect on his activities of daily 
living or employability.  There were no complaints related to 
his mouth, tongue or lips.  The veteran also failed to report 
any complaints that would be significant that would be 
attributable to the veteran's previous appendectomy or small 
bowel resection due to adhesions.  A psychological screening 
revealed no abnormal behaviors and the veteran's 
comprehension and coherence of response were good.  The 
examiner said the veteran had some signs of tension about 
social functioning due to the fact that he was unable to go 
to church or Mason's meetings due to significant problems 
with his disabilities.  The veteran's nonservice-connected 
disabilities included COPD, an asymptomatic ventral hernia, 
osteoarthritis, CAD, diabetes mellitus, and hypertension.  
The examiner opined that the veteran was unemployable.  
However he indicated that the veteran's service-connected 
conditions were not the etiology of his unmployability.  He 
said the veteran was unemployable primarily due to CAD and 
COPD.  

The veteran was also afforded a VA examination in October 
2006 at which time the examiner diagnosed the veteran with 
status-post surgical repair of a ventral hernia and status-
post surgical release of adhesions for obstructions of 
intestines.  However, the examiner opined that the veteran's 
service-connected disabilities were not preventing 
employment.  The examiner concluded that the veteran's age 
and other serious heart and lung diseases prevented him from 
employment.  

An October 2006 VA psychiatric examination revealed that the 
veteran had no signs of psychiatric symptoms and the examiner 
indicated that there was not total occupational and social 
impairment due to mental disorder signs and symptoms.  

In this case, none of the examiners have concluded that the 
veteran's service-connected disabilities render him 
unemployable.  In fact, the 2002 and 2006 examiners both 
concluded that the veteran was unemployable due to 
nonservice-connected disabilities.  Furthermore, the 2006 
psychiatric examiner indicated that the veteran did not have 
any psychiatric symptoms and was not totally occupationally 
and socially impaired due to a mental disorder.  As the Board 
finds the conclusions of these competent health care 
providers to be more persuasive than the lay contentions of 
the veteran and his custodian, the Board finds that referral 
for consideration of a total rating for compensation purposes 
based on individual unemployability on an extraschedular 
basis is not appropriate.  38 C.F.R. § 4.16(b) (2008).  

The Board does not wish to minimize the nature and extent of 
the veteran's overall disability picture.  The veteran has a 
combined evaluation of 60 percent (since June 1, 2003) which 
contemplates significant impairment in earning capacity.  
See 38 C.F.R. § 4.1 (2008).  Notwithstanding the high degree 
of disability, the veteran has not shown to have been 
unemployable solely by reason of his service-connected 
disabilities.  

In summary, for the reasons and bases set forth above, the 
Board concludes that a total rating for compensation purposes 
based on individual unemployability is not warranted.  




ORDER

The application to reopen a claim of entitlement to service 
connection for a lung disability and pneumonia is denied.

As new and material evidence has been submitted, the claim of 
entitlement to service connection for heart disease is 
reopened.

Entitlement to service connection for heart disease is 
denied.  

Entitlement to an increased rating for psychoneurosis, 
hypochondriasis currently rated as 10 percent disabling is 
denied.

Entitlement to an increased rating for an appendectomy scar 
currently rated as noncompensably disabling is denied.  

A total rating for compensation purposes based on individual 
unemployability is denied.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


